Citation Nr: 1200789	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a navicular fracture, right wrist (major).

2.  Entitlement to a rating in excess of 10 percent for residuals, medial meniscus tear, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from July 1977 to August 1979. 

These claims come before the Board of Veterans' Appeals on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. in June 2011.  

The Board again remands the claim of entitlement to a rating in excess of 10 percent for residuals, medial meniscus tear, left knee, to AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's right wrist disability manifests as painful motion and stiffness in the volar radial area, symptoms that cause functional loss by affecting the normal working movements of his body. 


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating for residuals of a navicular fracture, right wrist (major), are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5215 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letter dated September 2005.  In this letter, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The content of this notice letter reflects only partial compliance with pertinent regulatory provisions and case law, noted above, as the letter does not include any information on effective dates.  The RO cured this content of notice deficiency in September 2011, however, when it issued a supplemental statement of the case containing such information.

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the VCAA notice letter, having been sent before the RO initially adjudicated the Veteran's claim, satisfies the timing requirements of the VCAA.  The SSOC does not.  Again, however, the RO cured this timing of notice deficiency by readjudicating the Veteran's claim in the SSOC and providing him an opportunity to respond thereto.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim.  The RO also afforded the Veteran a VA examination of his right wrist disability, during which an examiner addressed the severity of that disability.    

B.  Analysis

The Veteran seeks a compensable rating for his right wrist disability.  According to written statements he and his representative submitted during the course of this appeal, including in September 2006, April 2011 and September 2011, the noncompensable rating assigned this disability does not accurately reflect the severity of his right wrist symptoms. 

1.  Schedular Rating

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2010).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by 
x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

VA has evaluated the Veteran's right wrist disability as noncompensably (0 percent) disabling pursuant to Diagnostic Code (DC) 5215.  DC 5215 provides that a 10 percent rating is assignable for limitation of motion of the wrist when there is dorsiflexion or the major or minor wrist less than 15 degrees or plantar flexion of the major or minor wrist limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215 (2010).  A rating in excess of 10 percent is assignable for ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214 (2010).

Normal ranges of motion of the wrist include: dorsiflexion from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar deviation from 0 to 45 degrees; and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

The evidence in this case, as discussed below, establishes that the Veteran's right wrist disability picture more nearly approximates the schedular criteria for a 10 percent rating.  This disability manifests as painful motion and stiffness in the volar radial area, symptoms that cause functional loss by affecting the normal working movements of the Veteran's body. 

The Veteran served on active duty from July 1977 to August 1979, during which time he sprained his right wrist when participating in a physical training test.  
X-rays revealed an old non-united fracture of the distal navicular.  In 1978, he reported occasional discomfort associated with the fracture.  A doctor noted a small bone at the point of the navicular tubercle, which he indicated either represented the old fracture, or was an excessory tubercle to the navicular. 

Following discharge, during a VA examination conducted in November 1979, the Veteran reported a prior right wrist injury during basic training.  He indicated that, due to this injury, he had trouble bowling and holding onto things.  X-rays revealed a bony fragment in good alignment with the major portion of the bone.  The Veteran had normal dorsiflexion and palmar flexion of the right wrist, a normal grip and no swelling or crepitus. 

Since then, the Veteran has received medical care for multiple medical complaints, including pain, arthritis and gout reportedly affecting numerous joints and his "whole body."  He has also undergone medical evaluations in pursuit of disability claims.  During treatment visits and evaluations, however, the Veteran never specifically reported his right wrist as one of the joints affected by such pain and no medical professional diagnosed right wrist arthritis or any other right wrist disorder.  In April 1999, during a rheumatology and clinical immunology evaluation, a physician noted normal wrists.  According to a December 2007 VA clinical record, the Veteran has a past medical history of osteoarthritis in the hands.  There is, however, no x-ray report or any other document of record confirming the presence of this disease, to include affecting the right wrist.  

In June 2011, the Veteran underwent a VA examination in support of this claim, during which he reported decreased grip strength and pain in the right wrist and stiffness in the volar radial aspect of that wrist.  He indicated that these symptoms did not affect his activities of daily living, but precluded him from bowling.  He reported using Motrin for, in part, right wrist pain and denied experiencing flare-ups of the pain.  

The examiner confirmed a small mass in the volar radial aspect of the right wrist and also noted normal range of motion of that wrist (dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 45 degrees) with pain on maximum flexion, no increase in pain or decrease in endurance, lack of coordination or any change in degrees of motion on repetition, positive sensation to the medial, radial and ulnar distributions and good, normal strength in the right hand.  X-rays showed the previously noted abnormality affecting the distal corner of the scaphoid and a pristine right wrist joint with no arthritis.  The examiner diagnosed a right wrist ganglion cyst,  He concluded that the Veteran had full range of motion, which reportedly hurt him on flexion, but could easily be exercised and was causing minimal disability, and had reported a problem with grip, which was not uncommon, and an inability to bowl.   

The Veteran has reported difficulty bowling since service and problems with grip since November 1979.  His reports in this regard are consistent and as such, the Board finds them credible.  The pertinent medical evidence, although scant, establishes that the Veteran's right wrist disability involves a deformity in the distal corner of the scaphoid and manifests as painful motion and stiffness in the volar radial area, symptoms that would explain the difficulty the Veteran is experiencing with bowling and gripping.  

The latter deficiency has not been shown to be so severe as to result in weakness clinically- physical evaluations revealed good or normal right wrist strength - and the Veteran's right wrist symptoms have not been shown to cause limitation of motion, including on repetition.  Nonetheless, the examiner acknowledged the painful motion and stiffness as disabling, albeit minimally, and noted that they interfered with the Veteran's function, more specifically, his ability to grip and bowl.  Right wrist symptoms this minimally disabling, but still causing functional loss, warrant the assignment of a 10 percent rating under 38 C.F.R. § 4.59.   

2.  Extraschedular & Total Disability Ratings

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has made one contention regarding his claim: that the rating assigned his right wrist disability does not accurately reflect the severity of his right wrist symptoms.  He has not been more specific than this, or discussed how his disability affects his employability, which might raise the question of entitlement to an increased rating on an extraschedular basis.  As such, referral of these claims to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is unnecessary and the Board need not consider a TDIU claim.


ORDER

A 10 percent rating for residuals of a navicular fracture, right wrist (major), is granted.


REMAND

In June 2011, while undergoing a VA joints examination, the Veteran reported that he had not worked for eight years and was on disability from VA and the Social Security Administration (SSA) for his left knee disability and a back disability.  See VA examination report, page 2.  The record is unclear regarding whether the latter benefits are awarded federally or by the state.  

The claims file contains disability records from Pennsylvania dated a decade before the examination, which mention the Veteran's knee and include doctors' findings that the Veteran is either temporarily or permanently disabled due, in part, to knee disabilities.  These records, some of which are undated, others of which are dated in 2000 and 2001 or refer to the 2002 to 2003 period, are incomplete.  They do not include any document definitively establishing that the state awarded the Veteran disability benefits on a permanent basis due, at least in part, to his left knee disability.  The Board is thus unable to determine whether the disability benefits to which the Veteran referred during his VA examination are those for which he applied in 2000 and 2001.  In April 2001, the Veteran commented that he had been applying for disability benefits since 1993, but had not been awarded such benefits.  During subsequent treatment visits, he occasionally reported being in the process of applying for disability benefits.  Records compiled in support of any federal or state disability claim the Veteran filed based, even in part, are potentially relevant to this case and must be associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Board thus REMANDS this claim for the following action.

1.  Contact the Veteran for clarification as to whether he is currently in receipt of disability benefits from SSA or the state of Pennsylvania.  

2.  Request from SSA and/or Pennsylvania's Bureau of Disability Determinations (PBDD), whichever is appropriate, copies of all documents upon which the federal and/or state government relied in determining the Veteran's eligibility for disability benefits and its determination reports.  Advise SSA and/or PBDD to note in writing any negative search that results from this request.  

3.  After associating this evidence with the claims file, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The Veteran need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

 

